— The evidence .that the window cords were black, dark, dirty, old looking' ropes; that they were, after the accident, pulled apart in the hand; that during a period of two weeks before the accident the hall boy’s assistance' was required to raise the upper sash, and that he had used an umbrella to keep the upper sash in place while the catch was being secured, raised a question of fact as to the negligence of the defendants, and the direction of a verdict in favor of the defendants was error. Judgment and order reversed and new, trial granted, costs to abide the event. Hirschberg, P. J., Hooker, Rich and Miller, JJ., concurred.